Chambers, J.,
delivered the opinion of the court.
The facts in this case as evidenced by the testimony in the cause, show that the appellants property has been injured by the non-performance of an agreement, made as he supposed with persons competent to enter into it. His counsel has endeavored to establish the proposition, that the appellees were competent to bind themselves by the contract alleged in the bill, but we think he has failed. The commissioners can have no power but what is conferred upon them by the act of Assembly, whereby they are created. The 3rd section of the act of 1827, ch. 81, is referred to, as authorizing them to take, hold, sell and convey all kinds of estate, property and effects, and of doing all such acts as shall be necessary to the exercise of all powers which are, or shall be vested in them by this act, or any other act of Assembly, as fully and effectually as corporate bodies may or can lawfully and rightfully do. Without stopping to inquire how far the general expressions, in the former part of this section are to be restrained by what follows, we do not find here, any authority particularly relating to such a contract as the one alleged.
The powers, and as we suppose, all the powers possessed by the commissioners in relation to the public roads of the county, are derived to them by the provisions of the fourth section of the act referred to, which vests in them the jurisdiction formerly belonging to the levy court of the county.
That jurisdiction enables them, as it previously enabled the levy court, to “open new roads, or alter, change or shut old roads,” upon application to them by petition of certain citizens of the county, and in the manner prescribed.
The jurisdiction being limited, must be administered in the manner and according to the terms of the law creating it. The act of 1821, ch. 152, sec. 1st and 2nd, will show what these are. It is sufficient to say, that the commissioners can neither open a road, nor alter, change or close one, but after *57an application in writing by citizens of the county, nor can they ascertain damages, but by the report of commissioners appointed to value and assess them, or by the verdict of the jury directed to be called, if an appeal be taken. Unfortunately for the appellant, both he and the commissioners appear to have entertained the erroneous opinion, that the verbal contract and arrangement made by the three commissioners, appointed by the county commissioners, and subsequently assented to by the county commissioners, would be binding so as to control the written and formal report of the three commissioners, finding that the appellant had sustained no damage as well as the formal acknowledgment of the appellant, returned with their commission, in which he relinquishes all claim to damages. We attribute the proceeding of the commissioners to an erroneous opinion of their powers, because they could not have designed a personal injury to the appellant, and because unless they supposed they were right, their conduct would subject them to imputations and censure, which are neither made, nor as we are persuaded, merited; nor do they appear to have been ever applied to, and consequently they have never refused to do the only thing in their power to redress the appellant, by shutting up the road when regularly clothed with jurisdiction by a compliance with the preliminary requisites of the law.
In the view here taken of the case, the commissioners of Harford could not do otherwise than they have done; they could not assess damages, because the three commissioners had filed their formal report, that no damages were sustained by the appellant, who so far from using the means provided by the act to reverse their opinion, had filed his written relinquishment. They could not void appointing a supervisor for the old road, when they discovered their error, because that road continued to be one of the public roads of the county, and as such, it was their duty to provide for its repair. No application was made to shut it up, and they could not shut it up, without application in the mode prescribed.
We cannot adopt the doctrine, that where a special juris*58diction is created, and its mode of proceeding, and the extent of its powers are particularly defined, and it exceeds its jurisdiction with the concurrence of a party, who is thereby injured, compensation is to be made to the party injured by requiring the special tribunal, either to pay damages, or to do another act beyond its jurisdiction.
We do not think this is to be done in any mode, by any tribunal, certainly not by a Chancery Court by a decree. We therefore affirm the decision of the Chancellor, dismissing this bill. DECREE AFFIRMED WITH COSTS.